DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-8, filed August 12, 2020, which are pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pair of Velcro straps” (claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 11 has reference characters 135, 136, and 137 which do not appear in the written description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities:
Each of the section headed should appear in upper case and have the proper heading selected from above, for example, “[Best mode]” should recite, “DETAILED DESCRIPTION OF THE INVENTION”;
Spaces are missing between adjacent words making the specification unclear, see examples below.  Examiner suggests Applicant review the entire written description to find and correct each instance:
P. 10, 4th line from the bottom recite, “reofand” and it is unknown what words this should be;
P. 11, line 3 recites, “210provided”
P. 11, line 15 recites, “100is”.
Appropriate correction is required.
The use of the term “Velcro” (first appearing on p. 6, line 18), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Examiner respectfully suggests amending to recite, “VELCRO™”.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a head supporting part” in claim 1 and “a protector” in claims 6 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7 (and claim 8 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 and 7 each recites “a pair of Velcro straps”.  Claims 2-3 and 7 each contains the trademark/trade name “Velcro”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook and loop fastener and, accordingly, the identification/description is indefinite.
	Claims 3 and 7 are indefinite as each recites, “a body or arms of an infant….”  As “an infant” was already recited claim 1, it is unclear if claims 3 and 7 are referring to the same infant of to a different infant.  Examiner respectfully suggests amending to recite, “a body or arms of [[an]] the infant”.
	Claims 3 and 7 are indefinite as each recites, “and a pair of Velcro straps is provided on opposite sides of a central portion of a front panel of the body wrapping part and both sides of a lower side to be joined to opposite side of the central portion….”  First it is unclear there are two pair of Velcro straps, one pair on each side of the opposite sides or if there is only one pair of Velcro straps, a first one of the pair on a first side of the opposite sides and a second one of the pair on the second side of the opposite sides.  It is also unclear how there can be both sides on a lower side since a side cannot have more sides.  Further, it is unclear what structure is being claimed as having “a lower side”.  And finally, as “opposite side” has not article such as “a”, “an”, or “the”, it is unclear if a previously claimed opposite side or a different opposite side is being claimed.  
	Claim 4 is indefinite as it recite, “a separable cushion pad”.  It is unclear if the pad itself is somehow separable or if the pad is capable of being separated from another structure.  Examiner has interpreted the limitation to mean that the pad is capable of being separated from the pocket.
	Claim 4 is indefinite as it recites, “a donut-type cushion”.  As donuts can be made in multiple shapes and sizes, it is unclear how one having ordinary skill in the art can ascertain what structures of a cushion are included or excluded by the claim.  Examiner respectfully suggests amending to recite the cushion in structural terms and not in reference to unrelated objects.
	Claim 5 is indefinite as it recites, “at a hip position of an infant at a rear panel”.  As “an infant” was already recited claim 1, it is unclear if claim 5 is referring to the same infant of to a different infant.  Examiner respectfully suggests amending to recite, “[[an]] the infant”.  Further it is unclear as to what structure is being claimed to have “a rear panel”.  Examiner respectfully suggests amending to recite, “at a rear panel of the body wrapping part”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 (and claims 2-8 at least for depending from a rejected claim) is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites, “formed to extend from an upper side of the body wrapping part to a waist of an infant….”  As such, Applicant has positively recited and claimed a human body part, because a waist of an infant is actively being recited as being "extend[ed]" to within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite, "formed to extend from an upper side of the body wrapping part and configured to extend to a waist of an infant….”
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 (claim 2 as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates (US 2014/0020177).
	Regarding claim 1, Coates discloses an inner wrapper for infants (20, consider an inner wrapper is it is capable of being worn under an outer wrapper), comprising: a body wrapping part (60) that is openable and closable (via hook and loop straps); a back head supporting part (combination of 24 and 26) formed to extend from an upper side of the body wrapping part (as can be seen at least in Fig. 3 where 24/26 extends upward from an uppermost edge of 60) to a waist of an infant (as can be seen in at least Fig. 5, depending on the positioning of 60 via 58/62, 24/26 is capable of extending to the waist of the infant); and a head supporting part (24; Examiner notes this has been interpreted under 35 USC 112(f) and Applicant’s head supporting part is a pillow 250 of padded assembly 210 and 24 of Coates is a pillow portion of a padded assembly and therefore at least a functional equivalent) provided on a front of an upper side of the back head supporting part (as best seen in Fig. 1, 24 is the upper front facing portion of 24/26).
	The embodiment of Figs. 1-10 of Coates does not expressly disclose wherein the body wrapping part is openable and closable through a zipper provided on a front thereof.
	The embodiment of Figs. 17-18 of Coates teaches wherein the inner wrapper (200) is a body wrapping part (202) that is openable and closable through a zipper (210) provided on a front thereof (see Fig. 17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute a bag type sleep gown as the body wrapping part of Coates in order to use a garment that can fully cover the child when detached from the back head supporting part thereby making the garment more versatile. 
Regarding claim 2, the modified wrapper of Coates disclose wherein the back head supporting part (24/26) is provided to be attachable to and detachable from a rear surface of the body wrapping part through a pair of Velcro straps (elongated hook and loop fasteners 58 shown in Fig. 2, and 62, shown in Fig. 10, disclosed in paras. 0085-0086).

Claims 3 and 7 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates as applied to claims 1-2 above, in view of Kaplan (US 2010/0275373), and further in view of Wilder (US 2008/0235848).
	Regarding claims 3 and 7, the modified wrapper of Coates discloses all the limitations of claims 1-2 above, but does not expressly disclose wherein motion preventing bands for gently fastening a body or arms of an infant are provided inside the body wrapping part, and a pair of Velcro straps is provided on opposite sides of a central portion of a front panel of the body wrapping part and both sides of a lower side to be joined to opposite side of the central portion so that a length of the body wrapping part is adjusted by folding the lower side of the body wrapping part according to a height of the infant.
	Kaplan teaches a swaddle garment that supports the back head of the infant (Figs. 15-16) wherein motion preventing bands (186/188) for gently fastening a body or arms of an infant (see para. 0063) are provided inside the body wrapping part (240) (as seen in Fig. 16 and para. 0063).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add motion prevention bands to the body wrapping part of Coates as taught by Kaplan “to that the infant is securely held therein” (see para. 0063 of Kaplan).
The modified wrapper of Coates and Kaplan does not expressly disclose a pair of Velcro straps is provided on opposite sides of a central portion of a front panel of the body wrapping part and both sides of a lower side to be joined to opposite side of the central portion so that a length of the body wrapping part is adjusted by folding the lower side of the body wrapping part according to a height of the infant.
Wilder teaches sleeping garment for enclosing the wearer comprising a pair of Velcro straps (36 which can be Velcro as disclosed in para. 0015; Examiner notes replacing snaps with a portion of the Velcro would yield a similar structure as “Velcro straps” 123 of the instant invention) is provided on opposite sides of a central portion of a front panel (32) of the body wrapping part (as can be seen in Fig. 1A) and both sides of a lower side (42) to be joined to opposite side of the central portion so that a length of the body wrapping part is adjusted by folding the lower side of the body wrapping part according to a height of the infant (see para. 0046 where 36 in area 42 and 36 on the body can be connected to shorten the length of the garment).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add Velcro straps to the center portion and bottom sides of the body wrapping part of the modified wrapper of Coates as taught by Wilder in order “to provide a garment that is easily transformable… so that the garment does not have to be removed” (see para. 0016 of Wilder).

Claim 4 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates as applied to claims 1 and 2 above, in further view of Kaplan.
Regarding claim 4, the modified wrapper of Coates discloses a donut-type cushion pad (48/50/52) is joined to the head supporting part (24) through sewing (as the head supporting part 24 has padding and is stitched at 48 as shown in Fig. 3 and has a greater amount of padding at 50 and 52 thereby creating a donut-type cushion pad as it is semi-rounded with a rounded recess, see paras. 0082-0083).
The modified wrapper of Coates does not expressly disclose wherein a pocket is formed in a supporting body constituting the back head supporting part, a separable cushion pad is inserted into the pocket.
Kaplan teaches a swaddle garment that supports the back head of the infant (Figs. 1-8) wherein a pocket (208) is formed in a supporting body constituting the back head supporting part (180/208/210, disclosed in para. 0054), a separable cushion pad (210) is inserted into the pocket (as disclosed in para. 0054).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pocket and separable cushion pad in the back head supporting part of the modified wrapper of Coates as taught by Kaplan in order to provide “a cushion for the infant that may add additional comfort” that is removable for times when the additional comfort is not needed (see para. 0054 of Kaplan).

Claim 5 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates as applied to claim 1 above, and further in view of Sanger (US 2011/0162660).
Regarding claim 5, the modified wrapper of Coates discloses all the limitations of claim 1, but does not expressly disclose wherein a pocket is formed inside or outside of the body wrapping part to be positioned at a hip position of an infant at a rear panel, and a cushion support is inserted into the pocket to provide a hip supporting part.
Sanger teaches a torso covering sleep garment  wherein a pocket (16a or 16b) is formed inside or outside (internal as disclosed in para. 0028) of the body wrapping part (12) to be positioned at a hip position of an infant at a rear panel (60) (see Fig. 3 and para. 0029 where pockets 16a/b are positioned on the rear panel beginning at a hip of at least one wearer of the garment), and a cushion support (14) is inserted into the pocket to provide a hip supporting part (as can be seen in Fig. 3, where the cushion and pocket starts at the hip level, the hips can be supported).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a pocket with cushion support therein to the modified wrapper of Coates as taught by Sanger in order “to prevent positional plagiocephaly by periodically moving body positioner from one sleeve to the other, or removing it entirely. By way of example, body positioner placement may be changed (inserted into one of the sleeves, moved from one sleeve to the other, or removed from garment) every two hours while the infant is awake, and before every sleep cycle in order to repeatedly alter the position of the infant's head} (see para. 0032 of Sanger).

Claims 6 and 8 (claim 8 as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates as applied to claims 1-2 above, and further in view of Damir (US 2010/0218299).
	Regarding claims 6 and 8, the modified wrapper of Coates discloses all the limitations of claims 1-2 above, but appears to show a center slotted zipper construction and does not expressly disclose wherein, in the body wrapping part, a protector is provided inside the zipper to protect against pinching during opening and closing.
	Damir teaches a sleeping gown for infants wherein in the body wrapping part (10), a protector (32; Examiner notes this limitation has been interpreted under 35 USC 112(f) and Applicant’s protector 112 is a strip of material behind the zipper and 32 of Damir is also a strip of material behind the zipper) is provided inside the zipper (30, see Figs. 2-3) to protect against pinching during opening and closing (as the protector is behind the zipper, it is between the zipper and skin during opening and closing and would therefore protect against pinching).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the zipper attachment/construction (center zipper application) of Coates with the zipper attachment/construction (lapped zipper application), as taught by Damir, as a simple substitution of one well known construction arrangement for another in order to yield the predictable result of securely attaching a zipper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are sleeping/swaddling garments analogous to Applicant’s invention.  For example, O’Donnell (US 2017/0181478) shows an infant’s sleeping garment with added pillow padding, and Paperno (US 2014/0250595) shows a swaddle garment with added neck and spine support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732